Citation Nr: 1716184	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1957. 
This appeal comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The record before the Board consists solely of the Veteran's electronic    within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Additional development is required before the issues on appeal are adjudicated; specifically, another VA medical opinion is necessary, for the reasons discussed below.  

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are due to active service, coincident to his duties as an aviation electrician, in the United States Navy.  Specifically, he asserted that he worked on the flight deck and was exposed to engine noise, to include F9 and F6 engines, without the use of hearing protection.  

The Veteran's service treatment records, to include the December 1952 induction physical examination is negative for complaints or a diagnosis of hearing loss or tinnitus; on examination, hearing was 15/15 on Whispered Voice test.  The December 1956 separation physical examination is negative for complaints or a diagnosis of hearing loss or tinnitus; on examination, hearing was 15/15 on Whispered Voice testing.

The Veteran underwent a VA examination in January 2015, and the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner found that the current bilateral hearing loss and tinnitus were "less likely" than not caused by exposure to noise during service.  In providing this opinion, the examiner noted in significant part, that the Veteran's service treatment records were silent for complaints for hearing loss.  He further noted that the induction and separation examinations revealed normal hearing in both ears, and that it had been many years since separation from service, which increased the possibility that the Veteran's hearing loss was caused by some event, injury, or illness that occurred after separation from service.  

The Board finds the January 2015 VA examiner's opinion to be inadequate, particularly because the negative nexus was based upon findings of hearing within normal limits at separation from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  The record demonstrates that the Veteran served as an aviation electrician, and exposure to noise was noted as highly probably, and conceded by the RO.  The VA examiner's opinion, however, did not address the theory of delayed or latent onset of hearing loss.  Further, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.  Accordingly, these matters should be remanded for a new and adequate VA etiology opinion, for the purpose of determining whether in-service noise exposure could cause the Veteran's current bilateral sensorineural hearing loss and/or tinnitus.  

Accordingly, the case is REMANDED to the AOJ, in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the January 2015 opinion, if available.

The examiner should review the entire record, including service treatment records.  Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current bilateral sensorineural hearing loss and tinnitus were caused by any incident or event that occurred during the Veteran's active service, such as the conceded exposure to noise in service.  

The absence of in-service evidence of a hearing disability is not, by itself, a sufficient basis on which to render an opinion.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.  

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

